UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2213


DIANNE MICHELE CARTER,

                     Plaintiff - Appellant,

              v.

HAWTHORNE MANAGEMENT COMPANY, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:20-cv-00684-FDW-DSC)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dianne Michele Carter, Appellant Pro Se. Jeffrey Brandt Kuykendal, MCANGUS,
GOUDELOCK & COURIE, LLC, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dianne Michele Carter seeks to appeal the district court’s orders dismissing her civil

complaint and denying her motion for reconsideration. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its dismissal order on August 3, 2021, and its order

denying reconsideration on September 17, 2021. Carter filed the notice of appeal on

October 22, 2021. Because Carter failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2